EXHIBIT 10.14
Second Amended and Restated Employment Agreement
     This Second Amended and Restated Employment Agreement (the “Agreement”) is
made as of January 1, 2009, between COMSYS IT Partners, Inc., a Delaware
corporation (the “Company”), and David L. Kerr (the “Executive”).

1.   BACKGROUND   1.1   The Executive is a party to that certain first amended
and restated employment agreement with the Company dated June 1, 2007, and
currently holds a senior executive position with the Company. As a result, the
Executive has significant responsibility for the Company’s management,
profitability and growth. Likewise, the Executive possesses an intimate
knowledge of the Company’s business and affairs, including its policies, plans,
methods, personnel, opportunities, and challenges.   1.2   The Company’s Board
of Directors (the “Board”), acting through the Compensation Committee, considers
the continued employment of the Executive to be in the best interests of the
Company and its shareholders. The Compensation Committee desires to structure
the Executive’s compensation to encourage the Executive to remain in service to
the Company. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), to the extent
applicable, and to otherwise meet current needs. It is the intent of the Company
that amounts that constitute deferred compensation under this Agreement shall
not be taxable to the Executive for income tax purposes until the time actually
received by the Executive.   2.   DEFINITIONS. For purposes of this Agreement,
the following terms have the meanings set forth below. Other defined terms have
the meanings set forth in the provisions of this Agreement in which they are
used.   2.1   Base Salary is defined in Section 4.1.   2.2   Beneficial Owner is
defined in Rule 13d-3 of the Exchange Act.   2.3   Benefit means any Company-
provided or -sponsored pension plan, 401k plan, insurance plan, or other
employee benefit plan, program or arrangement, made available to the Company’s
employees generally.   2.4   Bonus Potential means the bonus amount that would
be earned by the Executive under the Company Bonus Plan if the Company’s EBITDA
is 100% of the targeted EBITDA for the applicable period as set forth on
Exhibit B. The Executive’s standard Bonus Potential is set forth in Exhibit A,
Schedule 1, but the actual Bonus Potential in any year may be adjusted up or
down with the Executive’s prior written consent.   2.5   Bonus Potential Earned
means the amount of the Executive’s Bonus Potential that was earned during the
bonus period in question. The amount earned will be equal to the percentage of
Bonus Potential during the bonus period that corresponds to actual performance
during that period, multiplied by the Executive’s Bonus Potential. The

- 1 -



--------------------------------------------------------------------------------



 



    amount earned will be prorated for any bonus period the Executive was not
employed by the Company for the entire bonus period based on the portion of the
bonus period the Executive was employed by the Company. Any such prorated bonus
will be determined at the same time and in the same manner that bonuses are
determined for other participants in the Company Bonus Plan upon completion of
such bonus period and payments will be made at the time specified in Exhibit B.
In no event will any portion of the Bonus Potential be deemed to have been
earned by the Executive if the Executive resigns other than for Good Reason or
if the Employment is terminated for Cause.   2.6   Cause: As used in this
Agreement:

  (a)   The terms “Cause,” “for cause” or “with cause” (in upper or lower case)
mean only one or more of the following except as excluded by subparagraph (b):
(1) the Executive’s conviction of a felony; (2) the Executive’s willful,
material and irreparable breach of this Agreement (other than for reason of
illness or disability) or any other agreement or contract between the Executive
and the Company or any of its subsidiaries; (3) the Executive’s gross negligence
in the performance of, or intentional nonperformance of or inattention to, the
Executive’s material duties and responsibilities hereunder, continuing for
thirty (30) days after receipt of written notice of need to cure the same; or
(4) the Executive’s willful dishonesty or financial dishonesty, moral turpitude,
fraud, theft or material misconduct with respect to the business or affairs of
the Company or any of its subsidiaries.     (b)   The terms “Cause,” “for
cause,” and “with cause” (in upper or lower case) shall not include any of the
following: (1) bad judgment; (2) negligence other than gross negligence; (3) any
act or omission that was based upon (i) authority given pursuant to a resolution
duly adopted by the Board, (ii) instructions of the Board or any committee
thereof or the chief executive officer of the Company or (iii) the advice of
counsel for the Company; or (4) any act or omission that the Executive believed
in good faith to have been in the interest of the Company, without intent of the
Executive to gain therefrom, directly or indirectly, a personal profit to which
he was not legally entitled.

2.7   Change of Control is defined in Section 10.2.   2.8   COBRA means the
Consolidated Omnibus Budget Reconciliation Act, as the same may be amended from
time to time, or any successor statute, together with any applicable regulations
in effect at the time in question.   2.9   Company Bonus Plan refers to the plan
that provides for incentive-based annual corporate bonuses for all Senior
Executives, or such other bonus plan as the Company may from time to time adopt
for its Senior Executives in its sole discretion, for providing such incentive
based annual bonuses. The Company Bonus Plan shall establish the bonus criteria
for the Company and/or the Executive required for specified bonus payment
percentages to be earned. Any such employee-performance criteria which the
Company makes applicable to the Executive shall be consistent with the
Executive’s Position. The Executive’s Bonus Plan is attached as Exhibit B.

- 2 -



--------------------------------------------------------------------------------



 



2.10   Company Group means COMSYS IT Partners, Inc. and its subsidiaries.   2.11
  Company’s Business is intentionally defined broadly in view of the Executive’s
senior position with the Company; it means (1) any business engaged in by the
Company Group during the Executive’s Employment, or (2) any other business as to
which the Company Group has made demonstrable preparation to engage in during
such Employment and (i) in which preparation the Executive materially
participated, or (ii) concerning which preparation the Executive had access to
Confidential Information.   2.12   Confidential Information means information of
any Company Business that the Executive learns in the course of the Employment,
including but not limited to the information described in Section 8.1, other
than information which the Executive can show: (i) was in the Executive’s
possession or within the Executive’s knowledge before the Employment; or (ii) is
or becomes generally known to persons who could take economic advantage of it,
other than officers, directors, and employees of the Company, without breach of
an obligation to the Company; or (iii) the Executive obtained from a party
having the right to disclose it without violation of an obligation to the
Company; or (iv) is required to be disclosed pursuant to legal process (e.g., a
subpoena), provided that the Executive notifies the Company immediately upon
receiving or becoming aware of the legal process in question.   2.13   Day, in
upper or lower case, means a calendar day except as otherwise stated.   2.14  
Effective Date is defined in Section 5.1.   2.15   Employment means the
Executive’s employment with the Company.   2.16   Exchange Act means the
Securities Exchange Act of 1934, as amended.   2.17   Good Reason means the
occurrence of any one or more of the following events without the Executive’s
express prior written consent (see also the notice-and-cure provision in the
definition of Resignation for Good Reason):

  (a)   (1) removal by the Board of the Executive from the Position; (2) a
material diminution in the Executive’s Position, duties, or responsibility from
that held by the Executive immediately prior to such change; or (3) the
assignment by the Company to the Executive of duties that are materially
inconsistent with the Executive’s Position;     (b)   the Company’s requiring
the Executive to be permanently based (meaning requiring the Executive to
perform a majority of his duties for a period of more than 30 days) anywhere
other than within 50 miles of the Executive’s job location at the time that the
directive for such relocation is made by the Company;     (c)   any Reduction in
the Executive’s Base Salary, Bonus Potential, or other compensation (including
without limitation any Reduction of any non-contingent bonus or incentive
compensation for which the Executive is eligible);

- 3 -



--------------------------------------------------------------------------------



 



  (d)   failure to provide the Executive with any Benefit for which the
Executive is eligible under the Benefit plan’s requirements (and, if such
Benefit in question is optional, which the Executive has elected to receive);  
  (e)   any failure of the Company to fulfill its material obligations under
this Agreement or under any stock or stock option agreement, change of control
agreement, bonus, benefit or incentive plan or other agreement between the
Executive and the Company (the Company’s failure to fulfill obligations
addressed in subsections (a) through (d) shall be governed by those subsections
and not subsection (e);     (f)   failure of the Company to provide or maintain
a Company Bonus Plan whereby the Executive may earn a bonus as set forth in
Section 4.2; or     (g)   any purported termination by the Company of the
Employment other than as expressly permitted by this Agreement.

2.18   Group is defined in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended.   2.19   Merger Transaction means a merger,
consolidation or reorganization of the Company with or into any other Person or
Group, other than the Permitted Holders.   2.20   On-Target Performance means
the point at which the requirements under the Company Bonus Plan necessary for a
full payout of the Bonus Potential have been achieved.   2.21   Permitted
Holders means Wachovia Investors, Inc. and its affiliates.   2.22   Person is
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended.   2.23   Position means the area of responsibility so identified in
Exhibit A, Schedule 1. If the Company in its sole discretion increases the
Executive’s area of responsibility, then such increased area of responsibility
shall be deemed the Position for all purposes hereunder.   2.24   Principal
Operating Offices means Houston, Texas, or such other location of the Company’s
headquarters from time to time.   2.25   Reduction, as applied to any aspect of
the Executive’s compensation or benefits, means any exclusion, discontinuance
without comparable replacement, diminution, or reduction in the same as in
effect immediately prior to such exclusion, discontinuance, diminution, or
reduction.   2.26   Resign for Good Reason or Resignation for Good Reason means
that all of the following occur:

  (a)   the Executive notifies the Company in writing, in accordance with the
notice provisions of this Agreement, of the occurrence of one or more events
constituting Good Reason hereunder;

- 4 -



--------------------------------------------------------------------------------



 



  (b)   the Company fails to revoke, rescind, cancel, or cure the event (or if
more than one, all such events) that was the subject of the notification under
subparagraph (a) within thirty (30) days after such notice; and     (c)   within
ten (10) business days after the end of the thirty-day period described in
subparagraph (b), the Executive delivers to the Company a notice of resignation
in accordance with this Agreement.

2.27   Sale Transaction means a sale, lease, exchange or other transfer of all
or substantially all the assets of the Company and its consolidated subsidiaries
to any other Person, other than the Permitted Holders.   2.28   Schedule 1 means
Schedule 1 set forth at the end of this Agreement in Exhibit A.   2.29   Senior
Executives means those officers of the Company who are designated executive
officers from time to time.   2.30   Severance Benefits means the
post-employment compensation and benefits to be provided to the Executive by the
Company as set forth in Section 6.   2.31   Severance Payment is defined in
Section 6.1.   2.32   Special Severance Benefits is defined in Section 10.1.  
2.33   Special Severance Payment is defined in Section 10.1.   2.34  
Termination Date means the effective date of the Executive’s termination of
Employment with the Company Group. For purposes of this Agreement, whether a
termination of Employment has occurred shall be determined consistent with the
requirements of Section 409A of the Code and the Company’s administrative
policies, including, when applicable, the COMSYS 409A Policy.   2.35   Tribunal
means court, or other body of competent jurisdiction that is deciding a matter
relating to this Agreement.   2.36   Voting Stock means shares of capital stock
of the Company the holders of which are entitled to vote for the election of
directors, but excluding shares entitled to so vote only upon the occurrence of
a contingency unless that contingency shall have occurred.   3.   EMPLOYMENT  
3.1   Position. Subject to the terms and conditions hereinafter set forth, the
Company hereby agrees to employ the Executive, and the Executive hereby agrees
to serve the Company, at the office and in the Position referred to in
Exhibit A, Schedule 1.

  (a)   The Executive will (i) devote his full time, attention, and energies to
the business of the Company and will diligently and to the best of his ability
perform all duties incident to his Employment hereunder; (ii) use his best
efforts to promote the

- 5 -



--------------------------------------------------------------------------------



 



      interests and goodwill of the Company; and (iii) perform such other duties
commensurate with the Position as the Board may from time-to-time assign to the
Executive.     (b)   The Executive shall obtain the written consent of the Board
prior to serving on corporate, civic or charitable boards or committees. This
Section 3.1 shall not be construed as preventing the Executive from serving on
the corporate, civic or charitable boards or committees on which he currently
serves, as listed on Exhibit C; provided that in no event shall any such service
or business activity require the provision of substantial services by the
Executive to the operations or the affairs of such businesses or enterprises
such that the provision thereof would interfere in any respect with the
performance of the Executive’s duties hereunder.

3.2   Office Space, Equipment, etc. The Company shall provide the Executive with
office space, related facilities, equipment, and support personnel that are
commensurate with the Position.   3.3   Expense Reimbursement.

  (a)   The Company will timely reimburse the Executive for reasonable business
expenses incurred by the Executive in connection with the Employment in
accordance with the Company’s then-current policies no later than seventy-five
(75) days following the date on which the Executive incurs such expense(s).    
(b)   Without limiting Section 2.17(b) (Good Reason includes relocation without
consent), or this Section 3.3, if the Company determines that the Executive
shall be relocated, then the Company shall, in connection with such relocation,
pay or reimburse the Executive for all reasonable moving expenses incurred by
the Executive, in accordance with the Company’s then-current policies, no later
than seventy-five (75) days following the date on which the Executive incurs
such expense(s).

4.   COMPENSATION AND BENEFITS DURING EMPLOYMENT. During the Employment, the
Company shall provide compensation and benefits to the Executive as follows.  
4.1   Base Salary. The Company shall pay the Executive a base salary at a rate
(before deductions, e.g., for employee-paid insurance premiums; deferrals, e.g.,
for flex-plan contributions; and withholding) not less than the Base Salary rate
set forth in Exhibit A, Schedule 1. If the Company in its sole discretion
increases the Executive’s base salary, then such increased salary shall be
deemed the Base Salary for all purposes hereunder. All salary payments shall be
made in accordance with the normal payroll practices of the Company but in no
less than equal semi-monthly installments, less withholding or deductions
required by law or agreed to by the Executive.   4.2   Annual Bonus. In addition
to the Base Salary, the Executive will participate in the Company’s Bonus Plan.
Executive will be paid his Bonus Potential Earned pursuant

- 6 -



--------------------------------------------------------------------------------



 



    to the terms of the Company Bonus Plan. A copy of Executive’s Bonus Plan is
attached as Exhibit B.   4.3   Benefits. The Executive shall, upon satisfaction
of legal or applicable third-party provider eligibility requirements with
respect thereto, be entitled to participate in all Benefits now or hereafter in
effect or that are hereafter made available to the Company’s employees
generally. The previous sentence shall not be construed as limiting the
Company’s right, in its sole discretion, to add to, reduce, modify, or eliminate
any such Benefit. In addition, the Company shall maintain for the Executive any
specific benefits set forth in Exhibit A, Schedule 1.   4.4   Vacation;
Holidays; Sick Leave. During the Employment, the Executive shall be entitled to
sick leave, holidays, and an annual vacation (included within the Company’s Paid
Time Off Policy (“PTO”)), all in accordance with the regular policy of the
Company for its Senior Executives (but in no event less than the minimum annual
vacation set forth in Exhibit A, Schedule 1), during which time his compensation
and benefits shall be paid or provided in full.   4.5   Annual Compensation
Review. At least annually during the Employment, the Company shall review with
the Executive the Base Salary, the Bonus Potential, and all other forms of
compensation, which the Executive is then receiving (or, in the case of
contingent compensation, for which the Executive is a participant in the
applicable plan). The Base Salary and Bonus Potential may be increased (but not
decreased) from time to time as determined by the Company’s Board or the
Compensation Committee thereof. Any increase in Base Salary shall not limit or
reduce any other obligation of the Company to the Executive under this
Agreement. The Base Salary and Bonus Potential may not be decreased without the
Executive’s express prior written consent.   4.6   Equity. Additional awards of
securities under the COMSYS IT Partners, Inc. Amended and Restated 2004 Stock
Incentive Plan (or any successor equity incentive plans) competitive with
industry standards for executives in like positions shall be made subject to the
discretion of the Compensation Committee of the Board.   5.   TERMINATION OF
EMPLOYMENT   5.1   Term of Agreement. The term of the Employment shall commence
on the date hereof (the “Effective Date”) and continue to December 31, 2009 (the
“Original Term”) and renew automatically for successive one-year terms (each, a
“Renewal Term”) unless notice of non-renewal is given by either party to the
other party at least six months prior to the end of the Original Term or any
Renewal Term (the “Expiration Date”); provided that the Employment may also be
terminated prior to such Expiration Date (i) by the Executive for any reason,
including Good Reason, (ii) by the Company with Cause, (iii) by the Company
without Cause or (iv) by the Company upon the Disability or death of the
Executive. In the event that (i) the Company does not renew the Agreement at the
end of the Original Term or any Renewal Term, (ii) the Company terminates
Employment prior to the Expiration Date without Cause, (iii) the Executive
terminates Employment prior to the Expiration Date for Good Reason, or (iv) the
death or Disability of the

- 7 -



--------------------------------------------------------------------------------



 



    Executive, the Executive shall be entitled to receive Severance Benefits
pursuant to Section 6 of this Agreement.   5.2   Termination in the Event of
Disability. In the event of the incapacity of the Executive, by reason of mental
or physical disability to perform his material duties hereunder, for a period of
120 consecutive days or 180 non-consecutive days during any twelve (12) month
period, as reasonably determined by the Board or as certified by a qualified
physician selected by the Board (collectively, “Disability”), the Company may
terminate the Executive’s Employment effective upon written notice to the
Executive. Prior to the termination of Executive’s Employment pursuant to this
Section 5.2, during any period that the Executive fails to perform his full-time
duties with the Company as a result of incapacity due to physical or mental
illness, he shall continue to receive his Base Salary, Bonus and other benefits
provided hereunder, less the amount of any disability benefits received by the
Executive during such period under any disability plan or program sponsored by
the Company.   5.3   Notice of Resignation; Waiver of Notice Period. If the
Executive resigns from the Company, the Executive will give the Company at least
four (4) weeks’ prior notice of resignation. The Company may in its discretion
waive any notice period stated in the Executive’s notice of resignation, in
which case the Termination Date of the Employment will be the date of such
waiver.   5.4   No Termination of Agreement Per Se. Termination of the
Employment will not terminate this Agreement per se; to the extent that either
party has any right under applicable law to terminate this Agreement, any such
termination of this Agreement shall be deemed solely to be a termination of the
Employment without affecting any other right or obligation hereunder except as
provided herein in connection with termination of the Employment.   5.5  
Transition of Email, Correspondence, etc. If the Employment is terminated by
either the Executive or the Company, the Company will provide reasonable
cooperation in (i) permitting the Executive to copy or remove the Executive’s
personal files (not including Company Confidential Information) from the
Executive’s computer and office, and (ii) arranging for any personal emails or
phone messages to be forwarded to the Executive for a reasonable period of time
after such termination (not to exceed sixty (60) days).   5.6   Payments
Following Termination.

  (a)   If the Employment is terminated for any reason, either by the Company or
by the Executive’s resignation, then the Company shall pay the Executive the
following amounts as part of the Company’s next regular payroll cycle but in no
event later than thirty (30) days after the Termination Date, to the extent that
the same have not already been paid:

  (i)   any and all salary and vacation pay earned through the Termination Date;
and

- 8 -



--------------------------------------------------------------------------------



 



  (ii)   any reimbursable expenses properly reported by the Executive.

  (b)   Unless the Executive resigns without Good Reason or the Employment is
terminated for Cause, then the Company shall pay any applicable prorated Bonus
Potential Earned for the bonus period in which such termination occurs at the
time specified in Exhibit B.

6.   SEVERANCE BENEFITS UPON CERTAIN TERMINATIONS   6.1   Severance Payment. If
(1) the Company does not renew the Agreement at the end of the Original Term or
any Renewal Term, (2) the Employment is terminated by the Company other than for
Cause, (3) the Executive resigns for Good Reason, (4) the Executive is
terminated due to a Disability pursuant to Section 5.2 of this Agreement or
(5) the Executive dies, then:

  (a)   the Company shall pay to the Executive, if living, an amount equal to
one and a half (1.5) times the highest Base Salary in effect (i) during the
12 months immediately prior to the Termination Date or (ii) during the
Employment, if the Employment has lasted less than 12 months;     (b)   in
addition to the severance provided in Section 6.1(a), the Executive shall also
receive one (1.0) times (1) the average Bonus Potential Earned by the Executive
for the two (2) years ending prior to the Termination Date (the payments
provided in subsections (a) and (b) are collectively referred to as the
“Severance Payment”);     (c)   if the Employment is terminated (i) by the
Company in the event of Executive’s Disability, (ii) upon the Executive’s death,
or (iii) upon a Change of Control, the Severance Payment shall be paid in cash
or immediately-available funds, in a lump sum within ten (10) business days
following the Termination Date; provided. however, if the Employment is
terminated by the Company in the event of Executive’s Disability, any Severance
Payment owed to the Executive under this Section 6.1 shall be offset by any
amount paid to the Executive pursuant to any disability insurance policy for
which the Company has paid the premiums;     (d)   if the Employment is
terminated (i) by the Company without Cause (including non-renewal of the
Agreement at the end of the Original Term or any Renewal Term) or (ii) by the
Executive for Good Reason, the Executive shall be entitled to receive the
Severance Payment in twenty-four (24) equal monthly installments during the
two-year period following the Termination Date, commencing as soon as
administratively practicable, but no later than 75 days, following the
Termination Date;     (e)   if the Executive is not living, then the Severance
Payment shall be paid to the Executive’s heir(s), assign(s),
successor(s)-in-interest, or legal representative(s), in the same manner as
specified in subparagraph (c); and

- 9 -



--------------------------------------------------------------------------------



 



  (f)   as a condition to making any Severance Payment, the Company will require
the Executive or his legal representative(s) to first execute a release in form
and substance reasonable satisfactory to the Company, which contains a full
release of all claims against the Company and certain other provisions,
including but not limited to a reaffirmation of the restrictive covenants in
Sections 9.1 and 9.2.

6.2   Continuation of Insurance and Related Benefits. If (1) the Company does
not renew the Agreement at the end of the Original Term or any Renewal Term,
(2) the Employment is terminated by the Company other than for Cause, (3) the
Executive resigns for Good Reason, (4) the Executive is terminated due to a
Disability pursuant to Section 5.2 of this Agreement or (5) the Executive dies,
then:

  (a)   The Company shall, to the greatest extent permitted by applicable law
and the terms and conditions of the applicable insurance or benefit plan,
maintain the Executive (if living) and the Executive’s dependents as
participants in the health, dental and similar benefit plans offered to (and on
the same terms as) other Senior Executives until the 42-month anniversary of the
Termination Date, and in the life, accident, and disability insurance plans
offered to (and on the same terms as) other Senior Executives until the 24-month
anniversary of the Termination Date.     (b)   To the extent that applicable law
or the terms and conditions of the applicable insurance or benefit plan do not
permit the Company to comply with subparagraph (a), the Company shall reimburse
the Executive (if living) and the Executive’s dependents, for all expenses
incurred by any of them in maintaining the same levels of coverage under COBRA,
to the extent applicable, for the applicable COBRA continuation coverage period,
but solely to the extent that such expenses exceed the deduction or amount that
would have been required to be paid by the Executive for such coverage if the
Employment had not been terminated. Following the applicable COBRA continuation
coverage period, if any, the Company shall provide the Executive (if living) and
the Executive’s dependents with substantially similar levels of coverage under
an individual or group policy for the duration of the time period specified in
subparagraph (a).     (c)   If Employment is terminated by the Executive’s
death, or if the Executive dies before the expiration of the Company’s
obligation under this Section 6.2, then the Company shall, to the greatest
extent permitted by applicable law and the terms and conditions of the
applicable insurance or benefit plan, continue to maintain coverage for the
Executive’s dependents under all insurance plans referred to in this Section 6.2
for which such dependents had coverage as of the date of the Executive’s death,
at the same coverage levels and for the same period of time as would have been
required had the Executive not died.

6.3   D&O Insurance and Indemnification. Through at least the sixth anniversary
of the Termination Date, the Company shall maintain coverage for the Executive
as a named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered

- 10 -



--------------------------------------------------------------------------------



 



    individuals and provide the Executive with at least the same corporate
indemnification as it provides to other Senior Executives.   6.4   No Other
Severance Benefits. Other than as described above in Sections 6.1 and 6.2 and as
described below in Sections 10 and 11, the Executive shall not be entitled to
any payment, benefit, damages, award or compensation in connection with
termination of the Employment, by either the Company or the Executive, except as
may be expressly provided in another written agreement, if any, approved by the
Board and executed by the Executive and by the Chief Executive Officer. Neither
the Executive nor the Company is obligated to enter into any such other written
agreement.   6.5   No Waiver of ERISA-Related Rights. Nothing in this Agreement
shall be construed to be a waiver by the Executive of any benefits accrued for
or due to the Executive under any employee benefit plan (as such term is defined
in the Employee Retirement Income Security Act of 1974, as amended) maintained
by the Company, if any, except that the Executive shall not be entitled to any
severance benefits pursuant to any severance plan or program of the Company
other than as provided herein.   6.6   Mitigation Not Required. The Executive
shall not be required to mitigate the amount of any payment or benefit which is
to be paid or provided by the Company pursuant to this Section 6. Any
remuneration received by the Executive from a third party following termination
of the Employment shall not apply to reduce the Company’s obligations to make
payments or provide benefits hereunder.   7.   TAX WITHHOLDING. Notwithstanding
any other provision of this Agreement, the Company may withhold from amounts
payable under this Agreement, or under any other agreement between the Executive
and the Company, all federal, state, local and foreign taxes that are required
to be withheld by applicable laws or regulations.   8.   CONFIDENTIAL
INFORMATION   8.1   Executive acknowledges that in the course of his employment
by the Company, the Company has provided him and will continue to provide him,
prior to any termination hereof, with certain Confidential Information and
knowledge concerning the operations of the Company Group which the Company
desires to protect. This Confidential Information shall include, but is not
limited to:

  (a)   terms and conditions of and the identity of the parties to the Company
Group’s agreements with its clients and suppliers, including but not limited to
price information;     (b)   management systems, policies or procedures,
including the contents of related forms and manuals;     (c)   professional
advice rendered or taken by the Company Group;

- 11 -



--------------------------------------------------------------------------------



 



  (d)   the Company Group’s own financial data, business and management
information, strategies and plans and internal practices and procedures,
including but not limited to internal financial records, statements and
information, cost reports or other financial information;     (e)   proprietary
software, systems and technology-related methodologies of the Company Group and
their clients;     (f)   salary, bonus and other personnel information relating
to the Company Group’s personnel;     (g)   the Company Group’s business and
management development plans, including but not limited to proposed or actual
plans regarding acquisitions (including the identity of any acquisition
contacts), divestitures, asset sales, and mergers;     (h)   decisions and
deliberations of the Company Group’s committees or boards; and     (i)  
litigation, disputes, or investigations to which the Company Group may be party
and legal advice provided to Executive on behalf of the Company Group in the
course of Executive’s employment.

8.2   Executive understands that such information is confidential, and he agrees
not to reveal such information to anyone outside the Company so long as the
confidential or secret nature of such information shall continue. Executive
further agrees that he will at no time use such information in competing with
all or any portion of the Company Group. At such time as Executive shall cease
to be employed by the Company, he will surrender to the Company all papers,
documents, writing and other property produced by him or coming into his
possession by or through his employment and relating to the information referred
to in this paragraph, and the Executive agrees that all such materials will at
all times remain the property of the Company.   9.   NONCOMPETITION AND
NONSOLICITATION COVENANT   9.1   Noncompetition. In return for the consideration
stated in this Agreement, including the receipt of Confidential Information by
Executive and the promise of the Company to provide the Executive with
Confidential Information, the Executive agrees that, during his employment and
for two (2) years after the termination of Employment, Executive shall not
directly or indirectly possess an ownership interest in, manage, control,
participate in, consult with, or render services for any other person, firm,
association or corporation, engaged in the business of the Company without the
prior written consent of the Company, in the United States or any other
geographic area where the Company is conducting business, because such activity
would unavoidably and unfairly compromise the Company’s legitimate, protectable
business interests in its Confidential Information, clients, employees,
suppliers, and business relationships.   9.2   Executive agrees that he shall
not, either directly or indirectly, during Executive’s Employment and for two
(2) years after termination of Employment, in any capacity

- 12 -



--------------------------------------------------------------------------------



 



    whatsoever (either as an employee, officer, director, stockholder,
proprietor, partner joint venturer, consultant or otherwise) (a) solicit,
contact, call upon, communicate with, or attempt to communicate with any of the
Company clients or potential clients for the purpose of providing services to
such client, or (b) sell any services to any client or potential client of the
Company.   9.3   Nonsolicitation. Executive agrees that he shall not directly or
indirectly during Executive’s Employment and for two (2) years after termination
of Employment, through any other entity, either alone or in conjunction with any
other person or entity employ, solicit, induce, or recruit, any person employed
by the Company at any time within the one (1) year period immediately preceding
such employment, solicitation, inducement or recruitment.   9.4   For the
purposes of this Agreement, ''potential client” shall be defined as those
entities for which Executive has had access to Confidential Information during
his Employment, and “client” shall be defined as those entities with which the
Company has conducted any business during the twelve (12) month period prior to
termination of the Employment. For the purposes of this Agreement, “services”
shall mean activities performed by the Company at any time within the one
(1) year period preceding termination of Executive’s Employment.   9.5  
Executive agrees that it is his intention that any restriction contained in this
section that is determined to be unenforceable be modified by any court having
jurisdiction to be reasonable and enforceable, and, as modified, to be fully
enforced.   9.6   The Company will not unreasonably withhold its consent under
Section 9.1 to the Executive’s employment, after the Employment, by a
corporation that competes with Company, but only if, before starting the new
employment, the Executive provides the Company with a document in form and
substance reasonably satisfactory to the Company, signed by both the Executive
and such corporation, containing (i) a written description of the Executive’s
duties in the new job, and (ii) specific assurances that in the new job the
Executive will neither use nor disclose the Company’s Confidential Information.
  9.7   Executive acknowledges and agrees that the restrictive covenants
contained herein are reasonable in time, territory and scope, and in all other
respects. If a Tribunal determines that any of the restrictions set forth in
this Section 9 are unreasonably broad or otherwise unenforceable under
applicable law, then (i) such determination shall. be binding only within the
geographical jurisdiction of the Tribunal, and (ii) the restriction will not be
terminated or rendered unenforceable, but instead will be reformed (solely for
enforcement within the geographic jurisdiction of the Tribunal) to the minimum
extent required to render it enforceable.

- 13 -



--------------------------------------------------------------------------------



 



10.   CHANGE OF CONTROL   10.1   Special Severance Benefits.

  (a)   If, during the specific time periods listed in subparagraph (b), the
Employment is terminated by any of the specific events listed there, then the
Executive will be entitled to the following benefits (“Special Severance
Benefits”):

  (i)   all benefits that would be provided under this Agreement in the event of
a termination of the Employment without Cause by the Company, with the Severance
Payment paid as provided in subparagraph (c) below, instead of as provided in
Section 6 of this Agreement; and     (ii)   a special, additional severance
payment (“Special Severance Payment”) equal to one-half (.5) times the highest
Base Salary in effect (i) during the 12 months immediately prior to the
Termination Date or (ii) during the Employment, if the Employment has lasted
less than 12 months.

  (b)   The specific termination events and time periods in which the Executive
will be entitled to the Special Severance Benefits are as follows:

  (i)   the Executive’s Employment is terminated by the Company, for any reason
other than Cause, at any time during the period beginning on the Change of
Control date and ending at 5 pm Houston time on the date two (2) years after the
Change of Control date; or     (ii)   the Executive Resigns for Good Reason at
any time during the period beginning on the Change of Control date and ending at
5 pm Houston time on the date two (2) years after the Change of Control date.

  (c)   The Special Severance Payment and the Severance Payment required by this
Agreement shall be made to the Executive, in cash or immediately-available
funds, in a lump sum within ten (10) business days following the Termination
Date.     (d)   Payments pursuant to this Agreement shall not be deemed to
constitute continued employment beyond the Termination Date.     (e)   As a
condition to providing the Executive with the Special Severance Benefits, the
Company will require the Executive to first execute a release.

10.2   A Change of Control shall be deemed to have occurred if any of the
following events occurs after the Effective Date:

- 14 -



--------------------------------------------------------------------------------



 



  (a)   The consummation of a Merger Transaction if (a) the Company is not the
surviving entity and (b) as a result of the Merger Transaction, 50 percent or
less of the combined voting power of the then-outstanding securities of the
other party to the Merger Transaction, immediately after the date of Change of
Control, are held in the aggregate by the holders of Voting Stock immediately
prior to the date of Change of Control.     (b)   The consummation of a Sale
Transaction.     (c)   Any Person, other than the Permitted Holders, becomes the
Beneficial Owner, directly or indirectly, of more than 50 percent of the
outstanding Voting Stock.     (d)   The stockholders of the Company approve the
dissolution of the Company.     (e)   During any period of twenty-four
(24) consecutive months, the replacement of a majority of the members of the
Board who were members of the Board at the beginning of such period, and such
new members shall not have been (i) nominated or appointed to the Board pursuant
to the terms of an agreement with the Company, (ii) nominated for election or
selected as a director by a duly constituted nominating committee (or a
subcommittee thereof) of the Board or (iii) approved by a vote of at least a
majority of the members of the Board then still in office who either were
members of the Board at the beginning of such period or whose election as a
member of the Board was so previously approved.

10.3   Simultaneously with the occurrence of a Change of Control, all vesting
restrictions related to equity awards previously made to the Executive under the
Company’s Amended and Restated 2004 Stock Incentive Plan (or any prior or
successor equity incentive plans) shall lapse, and all such awards shall become
fully vested without any requirement for further action on the Executive’s part.
  11.   CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY. Anything in this Agreement
to the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive
upon a Change of Control, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. The Gross-Up Payment shall be paid
to the Executive no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Executive remits the tax
payment to the appropriate taxing authority. Subject to the provisions of this
Section, all determinations required to be made hereunder, including whether a
Gross-Up Payment is required and the amount of such

- 15 -



--------------------------------------------------------------------------------



 



    Gross-Up Payment, shall be made by the Accounting Firm (at the sole expense
of the Company), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the date of termination
of the Executive’s employment under this Agreement, if applicable, or such
earlier time as is requested by the Company. If the Accounting Firm determines
that no Excise Tax is payable by the Executive, the Accounting Firm shall
furnish the Executive with an opinion that he has substantial authority not to
report any Excise Tax on his federal income tax return. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code, it is
possible that Gross-Up Payments may be miscalculated and may not cover the full
amount of Excise Taxes due (an “Underpayment’’) consistent with the calculations
required to be made hereunder. If the Company exhausts its remedies pursuant
hereto and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.   12.   COMPLIANCE WITH SECTION 409A OF THE
INTERNAL REVENUE CODE. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code (hereinafter
referred to as “Section 409A”). This Agreement shall be administered in a manner
consistent with this intent, and any provision that would cause the Agreement to
fail to satisfy Section 409A shall have no force and effect until amended to
comply with Section 409A. Notwithstanding any provision of this Agreement to the
contrary, in the event any payment or benefit hereunder is determined to
constitute nonqualified deferred compensation subject to Section 409A, then to
the extent necessary to comply with Section 409A, such payment or benefit shall
not be made, provided or commenced until six months after Executive’s
Termination Date. Lump sum payments will be made, without interest, as soon as
administratively practicable following the six-month delay. Any installments
otherwise due during the six-month delay will be paid in a lump sum, without
interest, as soon as administratively practicable following the six-month delay,
and the remaining installments will be paid in accordance with the original
schedule. For purposes of Section 409A, the right to a series of installment
payments shall be treated as a right to a series of separate payments. Each
separate payment in the series of separate payments shall be analyzed separately
for purposes of determining whether such payment is subject to, or exempt from
compliance with, the requirements of Section 409A.   13.   EMPLOYEE HANDBOOKS,
ETC. From time to time, the Company may, in its discretion, establish, maintain
and distribute employee manuals or handbooks or personnel policy manuals, and
officers or other representatives of the’ Company may make written or oral
statements relating to personnel policies and procedures. The Executive will
adhere to and follow all rules, regulations, and policies of the Company set
forth in such manuals, handbooks, or statements as they now exist or may later
be amended or modified. Such manuals, handbooks and statements do not constitute
a part of this Agreement nor a separate contract, and shall not be deemed as
amending this

- 16 -



--------------------------------------------------------------------------------



 



    Agreement or as creating any binding obligation on the part of the Company,
but are intended only for general guidance.   14.   OTHER PROVISIONS   14.1  
This Agreement shall inure to the benefit of and be binding upon (i) the Company
and its successors and assigns and (ii) the Executive and the Executive’s heirs
and legal representatives, except that the Executive’s duties and
responsibilities under this Agreement are of a personal nature and will not be
assignable or delegable in whole or in part without the Company’s prior written
consent.   14.2   All notices and statements with respect to this Agreement must
be in writing and shall be delivered by certified mail return receipt requested;
hand delivery with written acknowledgment of receipt; or overnight courier with
delivery-tracking capability. Notices to the Company shall be addressed to the
Company’s chief executive officer or general counsel at the Company’s
then-current headquarters offices. Notices to the Executive may be delivered to
the Executive in person or to the Executive’s then-current home address as
indicated on the Executive’s pay stubs or, if no address is so indicated, as set
forth in the Company’s payroll records. A party may change its address for
notice by the giving of notice thereof in the manner hereinabove provided.  
14.3   If the Executive Resigns for Good Reason because of (i) the Company’s
failure to pay the Executive on a timely basis the amounts to which he is
entitled under this Agreement or (ii) any other breach of this Agreement by the
Company, then the Company shall pay all amounts and damages to which the
Executive may be entitled as a result of such failure or breach, including
interest thereon at the maximum non-usurious rate and all reasonable legal fees
and expenses and other costs incurred by the Executive to enforce the
Executive’s rights hereunder and the Executive will be relieved of all
obligations under Section 9 (noncompetition).   14.4   This Agreement sets forth
the entire present agreement of the parties concerning the subjects covered
herein except for the separate Indemnification Agreement dated April 28, 2005,
and any equity incentive award agreements between the Company and the Executive.
There are no promises, understandings, representations, or warranties of any
kind concerning those subjects except as expressly set forth herein or therein.
  14.5   Any modification of this Agreement must be in writing and signed upon
the express consent of all parties. Any attempt to modify this Agreement, orally
or in writing, not executed by all parties will be void.   14.6   If any
provision of this Agreement, or its application to anyone or under any
circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.

- 17 -



--------------------------------------------------------------------------------



 



14.7   This Agreement will be governed and interpreted under the laws of the
State of Texas.   14.8   No failure on the part of any party to enforce any
provisions of this Agreement will act as a waiver of the right to enforce that
provision.   14.9   Termination of the Employment, with or without Cause, will
not affect the continued enforceability of this Agreement.   14.10   Section
headings are for convenience only and shall not define or limit the provisions
of this Agreement.   14.11   This Agreement may be executed in several
counterparts, each of which is an original. It shall not be necessary in making
proof of this Agreement or any counterpart hereof to produce or account for any
of the other counterparts. A copy of this Agreement manually signed by one party
and transmitted to the other party by FAX or in image form via email shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy of this Agreement shall be effective as an original for
all purposes.

- 18 -



--------------------------------------------------------------------------------



 



     By signing this Agreement, the Executive acknowledges that the Executive
(1) has read and understood the entire Agreement; (2) has received a copy of it;
(3) has had the opportunity to ask questions and consult counselor other
advisors about its terms; and (4) agrees to be bound by it.
     Executed and effective as of the Effective Date.

          COMSYS IT PARTNERS, Inc.   EXECUTIVE
 
       
By:
       
 
       
Name:
  Ken R. Bramlett, Jr.   David L. Kerr
Title:
  Senior VP, General Counsel & Secretary    

- 19 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Schedule 1

     
Office
  Houston, Texas
 
   
Position
  Senior Vice President — Corporate Development
 
   
Base Salary
  $291,687
 
   
Standard Bonus Potential
  50% of base salary
 
   
Minimum PTO
  29 business days (which includes 7 paid holidays designated by COMSYS)
 
   
Specific benefits
  $1,000 per month car allowance and reimbursement of club dues consistent with
policy for similarly situated employees

- 20 -



--------------------------------------------------------------------------------



 



Exhibit B
Annual Bonus Plan for David L. Kerr

     Except as otherwise approved in any year, Executive is eligible to receive
an annual incentive bonus equal to 50% of Base Salary if 100% of the Company
EBITDA Plan (as defined below) is achieved as set forth in this document (the
“Bonus Potential”). No incentive will be provided unless a minimum of 90% of the
EBITDA Plan is achieved. The incentive bonus potential increases if the EBITDA
Plan is overachieved, according to the following schedule:

     
     90% of EBITDA Plan achieved
  50% of Bonus Potential
     95% of EBITDA Plan achieved
  75% of Bonus Potential
     100% of EBITDA Plan achieved
  100% of Bonus Potential
     105% of EBITDA Plan achieved
  150% of Bonus Potential
     110% of EBITDA Plan achieved
  200% of Bonus Potential

     No additional Bonus Potential will be earned for any EBITDA above 110% of
EBITDA Plan.
     The bonus payable hereunder will be prorated between targeted achievement
levels.
     The annual EBITDA Plan amount shall be as determined by the Board.
     Annual incentive bonuses will be paid by March 15 of the calendar year
following the year in which the bonus is earned.

- 21 -



--------------------------------------------------------------------------------



 



Exhibit C
Corporate, Civic, and Charitable Board Positions Held by Executive
None

- 22 -